ANDREWS, Judge.
The defendant, Creighton’s Restaurant Corporation, appeals a judgment entered in favor of the defendant, Frank C. Russell, awarding plaintiff the full amount due under a promissory note.
Plaintiff as payee brought this suit for the collection of a $20,000 promissory note. Defendant admitted executing the note but refused to pay. the amount due alleging failure of consideration and fraud.
The trial court in its order modifying its final judgment for plaintiff found that the consideration for the note was part of the purchase price of a yacht sold by plaintiff to defendant. The trial court further found that the debenture transfer recited in the promissory note was a collateral matter that was instituted by the parties in an effort to receive the benefit of some tax device on the sale and transfer of the yacht. The trial court held that the defendant had not established its affirmative defenses and awarded judgment on the note for plaintiff.
From a careful examination of the record and briefs in this cause we find that the defendant has failed to demonstrate reversible error. The final judgment and the order denying defendant’s motion for new trial clearly establishes that the trial *44court considered defendant’s seventh amended defense and its counterclaim and ruled against defendant and in favor of plaintiff.
The record reveals substantial competent evidence to support the findings of fact and the amended findings of fact and conclusions of law. Baldridge’s Estate, Fla. 1954, 74 So.2d 658.
Affirmed.
SMITH, C. J., and WADDELL, THOMAS R., JR., Associate Judge, concur.